In an action for a separation, in which judgment was rendered in favor of the defendant wife upon her counterclaim, the wife appeals from an order of the Supreme Court, Nassau County, dated December 14, 1961, which referred to a Special Referee for hearing and determination of the issues raised by her motion to punish the husband for contempt and for other relief, by reason of his failure to make the alimony payments directed by the judgment. Order modified by striking out so much of its decretal paragraph as referred the issues to the Special Referee “ to hear and determine; ” and by substituting therefor a provision referring the issues to the Special Referee “to hear and report.” As so modified, order affirmed, without costs. In the absence of the consent of the parties, it is improper to refer to any Referee to hear and determine a motion to punish for contempt for failure to pay alimony (Newcomb v. Newcomb, 281 App. Div. 689; Cameron v. Cameron, 2 A D 2d 979; Pezzella v. Pezzella, 280 App. Div, 835). Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.